TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

MICHAEL PELLER,                              )   Docket No. 2015-06-0262
         Employee,                           )
v.                                           )   State File No. 97771-2015
GENERAL MILLS, INC.,                         )
         Employer.                           )   Judge Joshua Davis Baker

                               ORDER OF DISMISSAL

       The Court convened for an expedited hearing of this claim on October 27, 2016.
Counsel for General Mills, Inc., John Lewis, appeared and brought several witnesses.
Counsel for Michael Peller, Vakeesha Hood-Schneider, also appeared but her client did
not attend. At the outset of the hearing, Ms. Hood-Schneider announced to the Court that
Mr. Peller had contacted her just before the hearing via text message and stated he did not
wish to pursue his claim and would not attend the hearing. Ms. Hood-Schneider made an
oral motion to withdraw as counsel for Mr. Peller and the Court granted her motion.
       Mr. Lewis requested that the Court enter judgment against Mr. Peller by default.
Alternatively, he asked the Court to dismiss Mr. Peller’s claim with prejudice.
       The Court denies General Mills’ motion for a default judgment. The parties
appeared before the Court for an expedited hearing of issues related to temporary
disability and medical benefits only; not a final compensation hearing. Because the Court
convened only an expedited hearing, granting a default judgment on the merits of the
entire case would not be appropriate.
       The Court does, however, find General Mills’ motion to dismiss well-taken.
Based on Mr. Peller’s communication with his attorney, he does not wish to pursue the
claim further. Accordingly, neither the Court nor General Mills should be required to
expend further time and expense in attending to his claim. Under these circumstances,
the Court dismisses Mr. Peller’s claim without prejudice to its refiling.1 The Court
assesses the $150.00 filing fee against General Mills, Inc. pursuant to Tennessee
Compilation Rules and Regulations 0800-02-21-.07, for which execution may issue as
necessary.


IT IS SO ORDERED
ENTERED ON THIS THE 31ST DAY OF OCTOBER, 2016.


                                           _______________________________________
                                           Joshua Davis Baker, Judge
                                           Court of Workers’ Compensation Claims

Right to Appeal:

      Tennessee Law allows any party who disagrees with this Compensation Hearing
Order to appeal the decision to the Workers’ Compensation Appeals Board or the
Tennessee Supreme Court. To appeal your case to the Workers’ Compensation Appeals
Board, you must:

    1. Complete the enclosed form entitled: “Compensation Hearing Notice of Appeal.”

    2. File the completed form with the Court Clerk within thirty calendar days of the
       date the Workers’ Compensation Judge entered the Compensation Hearing Order.

    3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
       party.

    4. The appealing party is responsible for payment of a filing fee in the amount of
       $75.00. Within ten calendar days after the filing of a notice of appeal, payment
       must be received by check, money order, or credit card payment. Payments can be
       made in person at any Bureau office or by United States mail, hand-delivery, or
       other delivery service. In the alternative, the appealing party may file an Affidavit
       of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
       fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
       of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
       will consider the Affidavit of Indigency and issue an Order granting or denying
1
  This dismissal order serves as a final order in this claim. Accordingly, Mr. Peller, who is now without counsel,
may appeal the order, if he desires, in the manner provided for appeals of a compensation hearing order. The Court
set forth information concerning his appeal rights in this order.

                                                        2
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The party filing the notice of appeal, having the responsibility of ensuring a
   complete record on appeal, may request, from the Court Clerk, the audio recording
   of the hearing for the purpose of having a transcript prepared by a licensed court
   reporter and filing it with the Court Clerk within fifteen calendar days of the filing
   of the Expedited Hearing Notice of Appeal. Alternatively, the party filing the
   appeal may file a joint statement of the evidence within fifteen calendar days of
   the filing of the Compensation Hearing Notice of Appeal. The statement of the
   evidence must convey a complete and accurate account of what transpired in the
   Court of Workers’ Compensation Claims and must be approved by the workers’
   compensation judge before the record is submitted to the Clerk of the Appeals
   Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (2015).

6. After the Workers’ Compensation Judge approves the record and the Court Clerk
   transmits it to the Workers’ Compensation Appeals Board, the appeal will be
   docketed and assigned to an Appeals Board Judge for review. At that time, a
   docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
   calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
   Comp. R. & Regs. 0800-02-22-.02(3) (2015).

To appeal your case directly to the Tennessee Supreme Court, the
Compensation Order must be final and you must comply with the Tennessee
Rules of Appellate Procedure. If neither party timely files an appeal with the
Appeals Board, this Order will become final by operation of law thirty (30)
calendar days after entry, pursuant to Tennessee Code Annotated section 50-6-
239(c)(7).




                                          3
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was sent to the
 following recipients by the following methods of service on this the 31st day of October,
 2016.


Name                Certified    Via      Via         Email Address
                    Mail         Fax      Email

Vakeesha Hood-                                  X     jamesevans@yahoo.com
Schneider
John R. Lewis                                   X     john@johnlewisattorney.com
Michael Peller           X                            309 Oakdale Dr.
                                                      Whitehouse, Tennessee 37188

 _______________________________________
 Penny Shrum, Court Clerk
 Wc.courtclerk@tn.gov




                                            4